UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard Selected Value Fund > For the fiscal year ended October 31, Vanguard Selected Value Fund returned almost 8%. > The fund outperformed its benchmark index by almost 2 percentage points and the average return of its peer funds by more than 3 percentage points. > Financial and health care holdings contributed most to the fund’s outperformance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 24 About Your Fund’s Expenses. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard Selected Value Fund 7.74% Russell Midcap Value Index 5.83 Mid-Cap Value Funds Average 4.09 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $17.73 $18.81 $0.291 $0.000 1 Chairman’s Letter Dear Shareholder, Despite extreme volatility in the financial markets, Vanguard Selected Value Fund returned 7.74% for the fiscal year ended October 31, 2011, ahead of both the 5.83% return of its benchmark, the Russell Midcap Value Index, and the 4.09% average return of its mid-cap value fund peers. In large part, the fund’s solid performance was driven by its holdings in financials and health care. Consumer discretionary and utility stocks were also sources of strength; however, reversals among a number of information technology holdings dampened returns. If you hold shares in a taxable account, you may wish to review the information about after-tax returns for the fiscal year that appears later in this report. A positive finish to an anxious 12 months U.S. stock indexes ended the period with solid returns, though the gains were shadowed by anxiety in a volatile period. This turbulence was so pronounced, in fact, that a one-month change in the start date would have yielded a very different perspective on performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. 2 Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. Unsteady yields reflected fast-changing sentiment Taxable bonds produced strong return and municipal bonds solid but unspec tacular results, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%, drifted higher as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign-debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 3 Security selection drives performance Vanguard Selected Value Fund invests in midsized companies that, in the advisors’ judgment, are significantly undervalued relative to their assets or earnings. When the advisors identify compelling candidates, they invest with conviction, producing a relatively concentrated portfolio. (While the fund’s benchmark index included more than 500 stocks at the end of the period, the fund held just 64.) More than one-quarter of the fund’s assets were in financial stocks. Though this sector continued to wrestle with bad loans and a tough lending environment, the fund managed to avoid some associated potholes, such as regional banks. It also benefited from its very concentrated insurance company holdings and from credit card company stocks that remained unscathed by some of the problems plaguing the broader banking industry. Health care was another bright spot for the fund. Its holdings in this sector, all in health care providers and services, boosted returns and outpaced their counterparts in the index. Consumer discretionary and utilities stocks together also added to relative returns. Stock selection in information technology, however, detracted from returns. You can find more information on the fund’s positioning and performance during the fiscal year in the Advisors’ Report that follows this letter. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.47% 1.39% The fund expense ratio shown is from the prospectus dated February 24, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the fund’s expense ratio was 0.45%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mid-Cap Value Funds. 4 A decade of returns attests to the fund’s strategy The Selected Value Fund’s advisors seek very concentrated investments in midsized companies that are significantly undervalued and have the potential to appreciate substantially. This strategy involves considerable risk: When the advisors’ investment thesis pays off, the positive effect on returns can be significant; on the other hand, weakness in a handful of positions can have an outsized negative impact. Over time, buying stocks with fundamental value at market discounts should result in good returns, and that has proven to be the case. Over the last ten years, the fund’s average annualized return was 8.27%, almost 4 percentage points more than the broad U.S. stock market. This strong result was less strong relative to the fund’s more finely calibrated comparative standards. The fund’s return trailed that of its benchmark index by a small amount but outpaced that of its mid-cap value fund peers. A well-balanced portfolio is your best approach Diversification is a proven means of reducing risk in a portfolio, protecting it from the market’s inevitable downturns while also capturing its upswings. Investors may feel they are sufficiently diversified if they are invested in a fund pegged to a well-known large-cap index such as the S&P 500. However, by broadening their portfolio’s exposure to include a blend Total Returns Ten Years Ended October 31, 2011 Average Annual Return Selected Value Fund 8.27% Russell Midcap Value Index 8.76 Mid-Cap Value Funds Average 7.23 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 of small-, mid-, and large-cap stocks, they can benefit additionally during those times when one asset class outperforms another. At Vanguard, we advise investors to hold a balanced portfolio that includes stocks, bonds, and money market funds in a mix that matches their risk tolerance and time horizon. With its skilled advisors’ long experience in identifying attractively valued smaller companies, Vanguard Selected Value Fund can play an important role in such a plan. As always, we appreciate your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 11, 2011 6 Advisors’ Report For the fiscal year ended October 31, 2011, Vanguard Selected Value Fund returned 7.74%. Your fund is managed by two independent advisors. This provides exposure to distinct, yet complementary, investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on November 19, 2011. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 73 2,895 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 25 977 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 2 84 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director The past year has been dominated by macro themes leading to dramatic volatility and uncertainty in markets, economies, and politics around the world. Through all of this, the market recorded a modest gain, and we were able to perform meaningfully better than our benchmark. Since we take no macro positions, our general perspective on the business environment is shaped by the many company management teams we meet with regularly. This may sound surprising, but their general theme is, “While the headlines are toxic, business is okay, and better than last year.” Although we pick stocks on a bottom-up basis, we consider this opinion when forecasting future business prospects, and our portfolio reflects that. Accordingly, we are overweight in industrials, health care, energy, and consumer discretionary, and we have a significant weight in financials. Recently, we have been finding new opportunities in all of these sectors, and over the past year we have established new positions in all but health care. Consistently, we are underweight in consumer staples, utilities, information technology, and materials and are struggling to find value and new opportunities in these areas. The global uncertainty has caused CEOs and companies to take a very conservative stance toward their balance sheets. While this is certainly understandable, corporate cash as a percent of total assets is at record levels, and management now appears more willing to either deploy excess cash to grow a business or return it to shareholders in the form of dividends and share repurchases. We have seen consistent increases in both dividends and share repurchases across all sectors. We believe this portfolio is uniquely positioned to benefit from merger-and-acquisition activity; several of our holdings have already done so. We had a large position in Goodrich Corp., which was taken over by United Technologies at a substantial premium. Acquisitions by Stanley Black & Decker and Capital One will add nicely to earnings growth over the next few years and should lead to higher valuations. And ITT Corp. decided to break into three pieces, each of which is an attractive value candidate. Because of our focus on low valuations and high-quality business prospects, our portfolio has a long history of acquisition activity, and with all the cash now on large corporate balance sheets, we expect this to continue. 8 Although headlines are “toxic,” strong, solid companies are doing the right things to try to enhance shareholder value, and we expect to be direct beneficiaries of this. We believe our portfolio is well-positioned, made up of quality holdings with good earnings and cash-flow prospects that pay an above-market yield and have below-market valuations. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President Our portfolio at the end of October 2011 continues to meet our criteria of holding a concentrated group of low price-to-tangible-book-value stocks with attractive long-term earnings potential. The portfolio currently sells at 81% of tangible book value and 7.8 times our estimate of “normalized earnings.” In contrast, the S&P 500 Index sells at more than 400% of tangible book value and about 14 times normalized earnings. The portfolio’s return over the past year exceeded that of the Russell Midcap Value Index. Dillard’s and Tesoro each appreciated in excess of 100%; both continue to show substantial progress in their turnaround plans. Dillard’s has been very aggressive in its stock buyback program. Yamana Gold (+36.2%) benefited from higher gold prices. Constellation Energy (+31.3%) agreed to merge with Exelon. Royal Caribbean, a recent purchase, rose from its depressed bottom. In general, companies not as subject to the direction of the economy, such as utilities and insurance, outperformed, and those hurt by a weaker economy and/or higher oil prices, such as technology, airlines, and shipping, underperformed. Our two airline stocks, Air France (–57.9%) and JetBlue (–35.8%), and the oil tanker company Overseas Shipholding (–62.7%) were the poorest performers. Micron Technology (–32.3%) has suffered from weak pricing in memory chips and concerns about a pending lawsuit decision. We eliminated holdings in Flextronics and Semiconductor Manufacturing and added to several others, particularly in August, when the cash position was reduced by 46%. We greatly increased our position in stocks that have underperformed, including airlines and Micron Technology, and added three new stocks over the past year. We recently purchased Royal Caribbean Cruises, which we’d previously owned, at $23.73, or 50% below recent highs. This price was only about 70% of tangible book value and 8 times earnings. We initiated a small position in XL Group, a reinsurance company that sells at 69% of tangible book value. Like many other reinsurance companies, it has wisely been repurchasing stock at a discount to book 9 value. Our final purchase was in Southwest Airlines. The airline industrys shrinking capacity has allowed for much improved pricing power, and Southwest has the best balance sheet in the industry. The portfolios three largest industry positions are insurance (18.2%), technology (14.7%), and utilities (14.4%). The defensive nature of utilities and insurance helps to offset more cyclically oriented sectors, including technology and transportation. Our insurance firms all sell below book value and are overcapitalized; we are pleased that some have decided to return money to the shareholders through aggressive stock repurchase programs. Our technology holdingsIngram Micro and Micronwhile more sensitive to an economic slowdown, have superior balance sheets that ensure their survival. The portfolio overall is attractively valued at only 81% of tangible book value. 10 Selected Value Fund Fund Profile As of October 31, 2011 Portfolio Characteristics Russell DJ Midcap U.S. Total Value Market Fund Index Index Number of Stocks 64 528 3,749 Median Market Cap $7.2B $6.7B $30.4B Price/Earnings Ratio 13.2x 15.3x 14.9x Price/Book Ratio 1.3x 1.4x 2.1x Return on Equity 12.0% 10.5% 19.1% Earnings Growth Rate -1.6% 0.6% 7.2% Dividend Yield 2.4% 2.4% 2.0% Foreign Holdings 7.3% 0.0% 0.0% Turnover Rate 25% — — Ticker Symbol VASVX — — Expense Ratio 1 0.47% — — 30-Day SEC Yield 1.80% — — Short-Term Reserves 3.9% — — Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index Index Consumer Discretionary 13.5% 11.2% 12.4% Consumer Staples 4.2 6.8 10.1 Energy 8.6 6.7 10.7 Financials 26.2 31.0 15.1 Health Care 8.4 6.1 11.1 Industrials 14.9 10.5 10.9 Information Technology 9.2 8.3 19.3 Materials 3.8 4.5 4.3 Telecommunication Services 0.1 0.8 2.6 Utilities 11.1 14.1 3.5 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index Index R-Squared 0.95 0.95 Beta 0.84 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 3.5% Constellation Energy Independent Power Group Inc. Producers & Energy Traders 2.6 Yamana Gold Inc. Gold 2.5 International Game Technology Casinos & Gaming 2.4 Discover Financial Services Consumer Finance 2.3 Coventry Health Care Managed Health Inc. Care 2.3 Capital One Financial Corp. Consumer Finance 2.2 Stanley Black & Decker Industrial Inc. Machinery 2.1 Essex Property Trust Inc. Residential REITs 2.1 Molex Inc. Electronic Manufacturing Services 2.1 Top Ten 24.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 24, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratio was 0.45%. 11 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2001, Through October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Selected Value Fund 7.74% 1.99% 8.27% $22,139 Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.82 16,011 Russell Midcap Value Index 5.83 0.73 8.76 23,164 Mid-Cap Value Funds Average 4.09 0.72 7.23 20,107 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 12 Selected Value Fund Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 -1.29% 0.10% 6.88% Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 13 Selected Value Fund Financial Statements Statement of Net Assets As of October 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.3%) 1 Consumer Discretionary (12.7%) Royal Caribbean Cruises Ltd. 4,612,000 137,069 International Game Technology 5,370,100 94,460 Newell Rubbermaid Inc. 4,854,400 71,845 * Hanesbrands Inc. 2,694,900 71,064 Dillard’s Inc. Class A 1,121,927 57,813 Rent-A-Center Inc. 1,340,017 45,762 Service Corp. International 2,627,000 26,270 504,283 Consumer Staples (3.9%) Lorillard Inc. 733,800 81,203 Reynolds American Inc. 1,846,800 71,434 152,637 Energy (8.0%) ^ Seadrill Ltd. 2,467,900 81,761 Golar LNG Ltd. 1,698,147 68,656 Murphy Oil Corp. 1,231,800 68,205 Spectra Energy Corp. 1,664,900 47,666 * Tesoro Corp. 1,437,184 37,281 Noble Corp. 224,597 8,072 ^ Overseas Shipholding Group Inc. 472,900 5,902 317,543 Financials (25.1%) Discover Financial Services 3,914,600 92,228 Capital One Financial Corp. 1,889,500 86,275 Essex Property Trust Inc. 583,600 83,315 Willis Group Holdings plc 2,242,900 81,440 SLM Corp. 5,721,200 78,209 CNA Financial Corp. 2,833,282 75,365 XL Group plc Class A 3,431,300 74,596 Market Value Shares ($000) Fifth Third Bancorp 6,025,500 72,366 New York Community Bancorp Inc. 4,330,300 57,636 PNC Financial Services Group Inc. 1,055,712 56,702 Ameriprise Financial Inc. 1,106,400 51,647 Everest Re Group Ltd. 506,817 45,573 Chubb Corp. 633,900 42,503 Annaly Capital Management Inc. 2,320,500 39,100 Unum Group 1,401,490 33,412 American National Insurance Co. 164,858 11,781 Montpelier Re Holdings Ltd. 566,863 9,920 992,068 Health Care (7.9%) * Coventry Health Care Inc. 2,899,200 92,224 Omnicare Inc. 2,648,200 78,969 Cardinal Health Inc. 1,679,100 74,334 CIGNA Corp. 1,510,700 66,984 312,511 Industrials (14.1%) Stanley Black & Decker Inc. 1,317,300 84,110 Goodrich Corp. 615,600 75,491 Eaton Corp. 1,552,200 69,570 Masco Corp. 5,836,700 56,032 L-3 Communications Holdings Inc. 759,300 51,465 SPX Corp. 871,500 47,593 ITT Corp. 972,000 44,323 * Air France-KLM ADR 5,177,864 39,326 Dun & Bradstreet Corp. 529,500 35,402 * JetBlue Airways Corp. 7,389,729 33,106 Southwest Airlines Co. 2,600,000 22,230 558,648 14 Selected Value Fund Market Value Shares ($000) Information Technology (8.4%) Molex Inc. 3,364,700 83,074 * Ingram Micro Inc. 4,190,311 74,923 * Micron Technology Inc. 12,321,916 68,879 Western Union Co. 3,087,500 53,939 Xerox Corp. 6,548,400 53,566 334,381 Materials (3.6%) Yamana Gold Inc. 6,630,900 99,264 Sonoco Products Co. 1,033,700 32,448 Domtar Corp. 112,570 9,221 140,933 Utilities (10.6%) Constellation Energy Group Inc. 2,568,237 101,959 CenterPoint Energy Inc. 3,839,300 80,011 Pinnacle West Capital Corp. 1,513,505 68,986 Xcel Energy Inc. 2,535,300 65,537 MDU Resources Group Inc. 1,967,500 40,550 Oneok Inc. 505,100 38,413 NV Energy Inc. 788,340 12,645 * GenOn Energy Inc. 3,553,218 10,837 418,938 Total Common Stocks (Cost $3,154,211) Temporary Cash Investments (7.1%) 1 Money Market Fund (6.9%) Vanguard Market Liquidity Fund, 0.128% 271,055,290 271,055 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4 Fannie Mae Discount Notes, 0.080%, 12/19/11 850 850 Federal Home Loan Bank Discount Notes, 0.075%, 11/16/11 2,000 2,000 Federal Home Loan Bank Discount Notes, 0.040%, 12/9/11 5,000 5,000 7,850 Total Temporary Cash Investments (Cost $278,905) Total Investments (101.4%) (Cost $3,433,116) Other Assets and Liabilities (-1.4%) Other Assets 5,775 Liabilities 3 (60,295) (54,520) Net Assets (100%) Applicable to 210,298,299 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,956,327 Net Asset Value Per Share At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 3,634,781 Undistributed Net Investment Income 43,027 Accumulated Net Realized Losses (302,882) Unrealized Appreciation (Depreciation) Investment Securities 577,731 Futures Contracts 3,670 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $39,870,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 96.4% and 5.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $42,557,000 of collateral received for securities on loan. 4 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $7,000,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Selected Value Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 1 87,070 Interest 2 783 Security Lending 283 Total Income 88,136 Expenses Investment Advisory Fees—Note B Basic Fee 9,077 Performance Adjustment 1,539 The Vanguard Group—Note C Management and Administrative 6,615 Marketing and Distribution 903 Custodian Fees 50 Auditing Fees 29 Shareholders’ Reports 57 Trustees’ Fees and Expenses 8 Total Expenses 18,278 Expenses Paid Indirectly (250) Net Expenses 18,028 Net Investment Income 70,108 Realized Net Gain (Loss) Investment Securities Sold 162,314 Futures Contracts 5,748 Realized Net Gain (Loss) 168,062 Change in Unrealized Appreciation (Depreciation) Investment Securities 37,627 Futures Contracts (325) Change in Unrealized Appreciation (Depreciation) 37,302 Net Increase (Decrease) in Net Assets Resulting from Operations 275,472 1 Dividends are net of foreign withholding taxes of $42,000. 2 Interest income from an affiliated company of the fund was $755,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Selected Value Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 70,108 50,597 Realized Net Gain (Loss) 168,062 (26,512) Change in Unrealized Appreciation (Depreciation) 37,302 604,494 Net Increase (Decrease) in Net Assets Resulting from Operations 275,472 628,579 Distributions Net Investment Income (60,410) (46,869) Realized Capital Gain — — Total Distributions (60,410) (46,869) Capital Share Transactions Issued 636,966 628,925 Issued in Lieu of Cash Distributions 54,298 41,576 Redeemed 1 (589,231) (464,396) Net Increase (Decrease) from Capital Share Transactions 102,033 206,105 Total Increase (Decrease) 317,095 787,815 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2011 and 2010 of $482,000 and $459,000, respectively. 2 Net Assets—End of Period includes undistributed net investment income of $43,027,000 and $33,329,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Selected Value Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $17.73 $14.78 $12.48 $22.11 $21.38 Investment Operations Net Investment Income . 334 . 250 . 254 . 390 1 .400 Net Realized and Unrealized Gain (Loss) on Investments 1.037 2.941 2.463 (8.100) 1.700 Total from Investment Operations 1.371 3.191 2.717 (7.710) 2.100 Distributions Dividends from Net Investment Income (. 291) (. 241) (. 417) (. 370) (. 320) Distributions from Realized Capital Gains — — — (1.550) (1.050) Total Distributions (. 291) (. 241) (. 417) (1.920) (1.370) Net Asset Value, End of Period Total Return 2 7.74% 21.75% 22.77% -37.79% 10.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,956 $3,639 $2,851 $2,422 $4,991 Ratio of Total Expenses to Average Net Assets 3 0.45% 0.47% 0.52% 0.38% 0.42% Ratio of Net Investment Income to Average Net Assets 1.74% 1.52% 1.93% 2.21% 1.74% Portfolio Turnover Rate 25% 22% 30% 23% 33% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction or account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.05%, 0.05%, (0.03%), and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 18 Selected Value Fund Notes to Financial Statements Vanguard Selected Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 Selected Value Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. Barrow, Hanley, Mewhinney & Strauss, LLC., and Donald Smith & Co., Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Barrow, Hanley, Mewhinney & Strauss, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Value Index. The basic fee of Donald Smith & Co., Inc., is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI Investable Market 2500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.23% of the fund’s average net assets, before an increase of $1,539,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $609,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.24% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended October 31, 2011, these arrangements reduced the fund’s expenses by $250,000 (an annual rate of 0.01% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
